MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado
con Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13* del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”: y,

(ii) SMC SANTA ROSA LTD. SUCURSAL DEL PERU identificada con R.U.C. N*
20549440551, con domicilio en avenida Víctor Andrés Belaunde N? 395, distrito de San Isidro,
Lima, debidamente representada por su Apoderado B, el señor Raul Eduardo Avalo Mendoza,
identificado con Documento Nacional de Identidad N* 40856315, según poder inscrito en el
Asiento A00001, rectificado por el Asiento AO0002 de la Partida N* 12890885 del Registro de
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”,
en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo II.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 09 de diciembre de 2013 la suscripción del Contrato
de Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 4 760 307,00 (Cuatro Millones Setecientos Sesenta
Mil Trescientos Siete y 00/100 Dólares Americanos) para el período comprendido entre los
meses de febrero de 2014 a diciembre de 2015.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo L y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 073-2014-MEM/DM, publicada en el Diario Oficial El
Peruano el 20 de febrero de 2014, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3* del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 28 días del mes de febrero de dos mil catorce.

EL INVERSIONISTA

ANEXO Il

Penano
¿Jueves 20 de febrero de 2014

Artículo 3.- Dejar sin efecto cualquier dispositivo
que se oponga o contravenga la presente Resolución de
Secretaría General.

Regístrese y comuniquese.

DESILU LEON CHEMPEN
Secretaría General

1052411-1

Otorgan autorización a Esco Compañía
de Servicios de Energía S.A.C. para
desarrollar actividades de generación
de energía eléctrica a través de central
térmica ubicada en el departamento de
Lima

RESOLUCIÓN MINISTERIAL
N? 069-2014-MEM/IDM

Lima, 13 de febrero de 2014

VISTO: El jente N* 33329513, organizado por
ESCO COMPAÑÍA DE SERVICIOS DE ENERGÍA S.A.C..
persona jurídica inscrita en la Partida N* 11870905 del

jistro de Personas Jurídicas de la Oficina Registral
de Lima, sobre solicitud de otol ción
para generación de energía elés

CONSIDERANDO:

Que, ESCO COMPAÑÍADE SERVICIOS DE ENERGÍA
S.A.C., mediante documento con registro N* 2297598, de
fecha 06 de j junio de 2013, ha Soliciado autorización para
desarrollar la actividad de generación de energía eléctrica
en la Central Térmica La Gringa IV, con una potencia
instalada de 1 062,5 kW, ubicada en el distrito de Ate,
provincia y. ¡paramento de Lima, cuyas coordenadas
UTM (PSAD 56) figuran en el Expediente;

Que, la petición se ampara en las di
contenidas en el artículo 38 del Decreto Ley y Na 2584a,
Ley de Concesiones Eléctricas y, en el ericulo 67 de su
Reglamento, aprobado por el Decreto Supremo N* 009-
93-EM, habiendo cumplido con los requisitos legales de

presentación,
la peticion: presentado la Resolución
376-; 201 MENURAE de fecha 12 de
diciembre de 2013, ¿que aprueba la Declaración de Impacto
Ambiental A de la Central Térmica La Gringa IV;

Que, la Dirección General de Elect , luego de
haber verificado y evaluado lo que lapaticionaria há cumplido
con los requisitos estable: en la Ley de Concesiones
Eléctricas y su Reglamento, ha emitido el Informe N* 023-
2014-OGE-DCE;

Estando a lo dispuesto por el artículo 38 de la Ley
de Concesiones Eléctricas y el ítem AEO1 del Anexo N*
1 del Texto Unico de Procedimientos Administrativos del
Ministerio de Ene em Minas, aprobado por Decreto
Supremo N* 061-21

Con ta opinión favorable del Director General de
Electricidad y con el visto bueno del Vice Ministro de

'nergia;

SE RESUELVE:

Artículo 1”.- Otorgar autorización eS plazo indefi
a ESCO COMPAÑÍA DE Código De ENERGÍA
S.A.C., que se identificará con el 33329513,
para desarrollar la actividad de acen de energia
érmica La Gringa

jamiento de autoriza

eléctrica a través de la Central
con una potencia instalada de 1 be Ar E Ubicada en el
distrito de Ate, provincia da Y dona

Articulo 2”.- ESCO COMPA! VA D De ERvicOS DE
ENERGÍA S.A. :berá construir las obras descritas en
su solicitud, ¡ún el cronograma de ejecución de obras,
donde se establece que la 1 de puesta, en operación
comercial de la Central Térmica ringa IV será a más
tardar el 18 de febrero de 2014. ña falta de ejecución

*? NORMAS LEGALES

517271

Reglamento de la Ley
publicada en el Diario Oficial El Peruano por una sola
Vez y por cuenta del titular, dentro de los cinco (5) días
calendario siguientes a su expedición; entrará en
vigencia a partir del día siguiente de su pú ión

Regístrese, comuniquese y publíquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

1051099-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
la devolución del IGV e Impuesto de
Promoción Municipal a favor de SMC
SANTA ROSA LTD. SUCURSAL DEL
PERÚ durante la fase de exploración

RESOLUCIÓN MINISTERIAL.
Lima, 14 de febrero de 2014
CONSIDERANDO:
Que, median! 10 N* 082-2002-EF se

aprobó el e Roiamento de la Loy NO 027623, modifi da
ey! ificada por
la Ley N* 27662 y ampliada su vigencia por Ley N*
que dispone la devolución del Ímpuesto General a las
yentas, e Impuesto de Promoción Municipal a los titulares
la actividad minera durante la fase de exploración;
as, el inciso c) del artículo 6* del cita reglamento
estipula" que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
impuesto General a las Ventas e Impuesto de Promoción

Municipal;
Que, por Escrito N* 2349537, SMC SANTA ROSA LA
SUCURÍAL DEL PERU solicitó al Ministerio de Energí
y Minas la suscripción de un Contrato de Inversión 2
xxploración, adjuntando la lista de bienes y servicios cuya
adquisición le otorgará el derecho a la devolución del
impuesto General a las Ventas e Impuesto de Promoción
Municipal, durante la fase de exploración;
ue, el Ministerio de Economía y Finanzas medianto
ondo 5047. -2014-EF/15.01 dofocha: 23 dos enero de 2014,
emitió opinión favorable a la lista de bier y servicios
Preseptada por SMC SANTA ROSALTD. SUCURSAL DEL
'ERÚ considerando que la lista presentada por la citada
empresa coincide con los bienes eS ondo ¡probados
por el Decreto Supremo N* 150-2002-EF, adecuada al
Arancel de Aduanas vigente;
Con la opinión favorable de la Dirección General de
Minería dol Ministerio de Energía y Minas;
De conformidad con lo dispuesto en el inciso c) del
articulo 6% E Reglamento de la Loy N* 27623, a
Decreto Supremo N* 082-2002-EF y el artículo 9* del
lamento de Organización y Funciones del Ministerio
ee nia y. MA Minas, aprobado por Decreto Supremo N?

SE RESUELVE:
Artículo Único.- Aprobar la lista de bienes y servicios

cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción

£2 NORMAS LEGALES

517272 Joves 20 de brea de 2014
Municipal a favor de SMC SANTA ROSALTD. SUCURSAL SUBFARTEA
DEL PERU durante la fase de exploración, de acuerdo | [N'| NACIONAL DESCRIPCION
Anexo integr presente _
con el An pei parte integrante de la l50| 3011-10.00.00 [MICROSCOPIOS ESTEREOSCOPICOS
y o l31[ 901120.00.00 [Los DEMÁS MICROSCOPIOS PARA
Regístrese, comuniquese y publíquese. FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA 0|
E MERINO TAFUR MICROPROYECCIÓN
¡once e Enarola y Minas [s2| 9012 10.00.00 [MICROSOOPIOS, — EXCEPTO LOS ÓPTICOS,
[DIFRACTÓGRAFOS.
ANEXO [53| 901 20.00.00 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
[AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)
LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO A LA B4| so1.8000.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE]
DEVOLUCIÓN DEL 1OV E IPM NAVEGACIÓN
'SMC SANTA ROSA LTD. SUCURSAL DEL PERÚ 301510.00.00 [TELÉMETROS
*Proyeoto Santa Rosa” (36 | 901520.10.00 [TEODOUTOS
137| 90152020.00 [TAQUÍMETROS
mm Ein DESCRIPCION [38 | 9015.30.00.00 [NIVELES
> [53] 9015.40.10.00 [INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA
[1 | 2508.10.00.00 [BENTONITA ELÉCTRICOS O ELECTRÓNICOS.
3824.3060.00 [PREPARACIONES PARAFLUIDOS DE PERFORACIÓN | [5 |“aor5augoDo [LOS DEMÁS INSTRUMENTOS Y APARATOS DE
[DE POZOS (LODOS) FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O]
ls | 3926.90.60.00 [PROTECTORES  ANTIRRLIDOS DE MATERIA [ELECTRÓNICOS
PLÁSTICA las[ 9015.80.10.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS|
la | 6401.10.00.00 [CALZADO CON PUNTERA METÁLICA DEl ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE|
PROTECCIÓN [FOTOGRAMETRÍA
IS | 5506:10.00.00 [CASCOS DE SEGURIDAD [a2| 9015.60.90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO]
l6 | 7228.80.00.00 [BARRAS HUECAS PARA PERFORACIÓN, DEACEROS| [ELÉCTRICOS O ELECTRÓNICOS
'ALEADOS O SIN ALEAR ls3| 90t5.20.00.00 [PARTES Y ACCESORIOS
[7 | 7304.22.00.00 | TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE las| 9020.00.00.00 [LOS DEMÁS APARATOS RESPIRATOROS Y
la | 7304.23.00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN scans AMIGAS, EXCEPTO LAS MÁSCARAS
l9 | 8207.13.10.00 [TRÉPANOS Y CORONAS CON PARTE OPERANTE DE| cc CANISMO NI EL
ar FILTRANTE AMOVIBLE
las] 9027.30.00.00 [ESPECTRÓMETROS, ESPECTROFOTÓMETROS Y|
lto| 6207.13.20.00 [BROCAS CON PARTE OPERANTE DE CERMET ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES
l+1 | 8207.13:30.00 [BARRENAS INTEGRALES CON PARTE OPERANTE [ÓPTICAS (UY, visibles, IR)
[DE CERMET las | "9030.33.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS PARA]
112 s207.1390.00 [LOS DEMÁS UTILES CON PARTE OPERANTE DE [MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD
[CERMET RESISTENCIA O POTENCIA, SIN DISPOSITIVO|
[13| 8207.19.10.00 [TRÉPANOS Y CORONAS EXCEPTO DE CERMET ¡REGISTRADOR
114] 8207.19.21.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET
lis| 8207.1929.00 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y| ll SERVICIOS.
DISMANTADAS.
[16] 8207.19.30.00 [BARRENAS INTEGRALES ee a =
le] 6207198000 [LOS DEMÁS ÚTILES INTERCAMBIABLES DE| | [PL Servees de Operaciones le Exploración Minera:
[PERFORACIÓN Y SONDEO » “Topográficos y geodésicos.
116] 8207.90.00.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES frisos A eraianad (incluye rice ponerte,
[8] sianerooco [us DEMÁS, MÁQUINAS DE SONDEO d] pu cos reslución foogremiéca, fologafs alos, mecánica
[PERFORACIÓN AUTOPROPULSADAS a a
[zo 2a30.49.00.00 [LASDEMÁSMÁQUINASDE SONDEO Y PERFORACIÓN E se ro ensayos)
[EXCEPTO AUTOPROPULSADAS + Serios e perforación diamantina y de circulación reversa (roto
Ppercusiva)
E ss uno mz DEMÍS ARTES DE MÁQUINAS DE SONDEO| pe
A = Servicios de interpretación multiespectral de imágenes ya sean!
O PERFORACIÓN DE LAS SUBPARTIDAS 84904 Ul os ”
Es] esmercooo JESTACIONES BASE - ¿Ensayes de laboralario (análisis de minerales, suelos, agua, elo)
al eswe29000 [Los DEMÁS APARKTOS PARA LA REGEPCIÓN| | |?) tos Servicios Vinculados ala Actividad de Exploración Minera:
ICONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN| + . Servicio de alojamiento y alimentación del personal operativo del Titular
[DE OZ, IMAGEN U OTROS DATOS. del Proyecto.
[25| 85234920.00 [SOPORTES ÓPTICOS GRABADOS — PARA| + Serio de asesoria, consultoría, estudios tcnicos especiales y|
[REPRODUCIR IMAGEN O IMAGEN Y SONIDO audioras destinados a las acividades de exploración minera.
[25] 8523.49.90,00 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS : Sergas de diseño, Belle montaje industrial, eléctrico y
[27 | 8704.21.10.10 [CAMIONETAS PICKUP DE ENCENDIDO POR] a e OS Y epa necosana|
[COMPRESIÓN. ENSAMBLADAS CON PESO TOTAL| eros de animen y roparacón de maqinara y]
[CON CARGA MÁXIMA INFERIOR O IGUAL A 4.597 T + Servicios de inspección, paración de maquinaria.
Dese ALAASS equipo utlizado en las actividades de exploración minera.
lzs| 870520.00.00 [CAMIONES AUTOMÓVILES PARA SONDEO O) * Alquier o arrendamiento financiero de maquinaria, vehículos y equipos

PERFORACIÓN

las

9006.30.00 00.

CÁMARAS — ESPECIALES PARA FOTOGRAFÍA
SUBMARINA O AÉREA, EXAMEN MÉDICO DE|
¡ÓRGANOS INTERNOS O PARA LABORATORIOS DE|

MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL

necesarios para las acívidades de exploración.

+ Transporte de personal, maquinaria, equipo, materiales y suministros
necesarios pera las acividades de exploración y la construcción de
"campamentos.

Servicios médicos y hospitalarios.

+ Servicios relacionados con la protección ambiental.

+ Servicios de sistemas e informática.

+ Servicios de comunicaciones, incluyen comunicación radial, telefonía!
satelital.

+ Servicios de seguridad industral y contraincendos.
+ Servicios de seguridad y viglancia de instalaciones y personal
operalivo,

+ Servicios de seguros.
Servicios de rescate, auxilio.

1051838-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
PEMBROOK COPPER S.A.C. durante
la fase exploración

RESOLUCIÓN MINISTERIAL
N* 074-2014-MEM/DM

Lima, 14 de febrero de 2014
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se

aprobó el Reglamento de la Ley N* 27623, modificada por

2 y ampliada su Nigencia por Ley N* 29966,

que dispone la devolución del uesto General a las

Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración;

Que, el inciso c) del artículo 6? del reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de

nergía y Minas, previa opinión favorable del Ministerio
de Economia ome y inanzas,
reto Supremo N* 150-2002-EF se aprobó
la 1 1 de los bienes y servicios cuya adquisici
otorgará el derecho a la devolución definitiva e]
Impuesto General a las Ventas e Impuesto de Promoción
lunicipal;

Que, por Escrito N* 2351098, PEMBROOK COPPER
S.A.C. solicitó al Ministerio de Energía Minas la
suscripción de un Contrato de Inversión en Exploración
adjuntando la lista de bienes y servicios cuya “adquisición
le otorgará el derecho a la “evolución e del Impuesto
General a las Ventas e Impuesto de Promoción Municipal,
durante la fase de exploración;

Que, el Ministerio de Economia y Finanzas mediante
Oficio N* 045-2014-EF/15.01 de fecha 23 de enero
de 2014, emitió opinión favorable a la lista de bienes lanos y
servicios presentada por PEMBROOK COPPER Ss no
considerando que la lista presentada por la
empresa coincide con los bienes y servicios aprobados
por el Decreto Supremo N* 150-2002. EF, adecuada al
Arancel de Peri! vigente;

Con la opinión favorable de la Dirección General de
Minería del ¡Nimisieno de Energía y Minas,

De conformidad con lo dispuesto enel inciso c) del
Pa 6* del Reglamento de $ Le SN 27823, aprobado

Decreto Supremo N' 082-2002-EF y el artículo 9? del
Reglamento de Organización y Funciones del Ministerio
gens pea. A Minas, aprobado por Decreto Supremo N*

SE RESUELVE:

USO DDT el dotes € la dovducón da
¡sición a ci
Impuesto General a las Ventas e Impueslo de Promoción
pol a favor de PEMBROOK COPPER SAC. durante
la fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ministerial.

Regístrese, comuniquese y publíquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

27

E]

€/ NORMAS LEGALES

LISTA DE

3926.90.60.00
6401.10.00.00

8506 10.00.00
7228.80.00.00

7304.22.00.00

7304.23.00.00
8207.13.10.00

8207.13.20.00
8207.13.30.00

8207.13.30.00

8207.19.10.00
8207.19.21.00
8207.19.29.00

8207.19.30.00
8207.19.80.00

8207.90.00.00
8430 41.00.00

8430 49.00.00
8431.43,10.00
8431.43.90.00

B517.61.00.00
8517.629000
8523.49.20.00

8523.49.90.00
8704.24.10.10

870520.00.00

9006.30.00.00

9011.10.00.00
9011.20.00.00
9012.10.00.00
9014 20.00.00

9014.80.00.00

517273

ANEXO

BIENES Y SEVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DEL IGV E IPM
PEMBROOK COPPER S.A.C.

BENTONITA.

PREPARACIONES PARAFLUIDOSDE PERFORACIÓN |
DE POZOS (LODOS”)

PROTECTORES ANTIRRUIDOS DE MATERIA
TICA,

CALZADO CON PUNTERA METÁLICA  DE|
PROTEOCIÓN.

CASCOS DE SEGURIDAD.

BARRAS HUECAS PARA PERFORACIÓN, DE|
ACEROS ALEADOS O SIN ALEAR,

TUBOS DE PERFORACIÓN DE ACERO
INOXIDABLE.

LOS DEMÁS TUBOS DE PERFORACIÓN.

TRÉPANOS Y CORONAS CON PARTE OPERANTE
DE CERMET.

BROCAS CON PARTE OPERANTE DE CERMET.

BARRENAS INTEGRALES CON PARTE OPERANTE
DE CERMET.

LOS DEMÁS ÚTILES CON PARTE OPERANTE DE
CERMET.

TRÉPANOS Y CORONAS EXCEPTO DE CERMET.

BROCAS DIAMANTADAS EXCEPTO DE CERMET.

LAS DEMÁS BROCAS EXCEPTO DE CERMET Y|

DIAMANTADAS.

BARRENAS INTEGRALES.

LOS DEMÁS ÚTILES INTERCAMBIABLES DE|

PERFORACIÓN Y SONDEO.

LOS DEMÁS ÚTILES INTERCAMBIABLES.

LAS DEMÁS MÁQUINAS DE SONDEO Ol

PERFORACIÓN AUTOPROPULSADAS.

LAS DEMÁS MÁQUINAS DE SONDEO Y

PERFORACIÓN EXCEPTO AUTOPROPULSADAS.

BALANCINES.

LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO!

O PERFORACIÓN DE LAS SUBPARTIDAS 8430.41

Y 8430.49

ESTACIONES BASE.

LOS DEMÁS APARATOS PARA LA RECEPCIÓN,

CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN

DE VOZ, IMAGEN U OTROS DATOS.

SOPORTES ÓPTICOS GRABADOS PARA]

REPRODUCIR IMAGEN O IMAGEN Y SONIDO.

LOS DEMÁS SOPORTES ÓPTICOS GRABADOS.

CAMIONETAS PICKUP. DE ENCENDIDO POR|

COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL|

CON CARGA MÁXIMA INFERIOR O IGUAL A 4.537
TOESEL.

CAMIONES AUTOMÓVILES PARA SONDEO O|

PERFORACIÓN,

CAMARAS ESPECIALES PARA FOTOGRAFÍA]

SUBMARINA O AÉREA, EXAMEN MÉDICO DE
INTERNOS O PARA LABORATORIOS DE!

MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL.

MICROSCOPIOS ESTEREOSCÓPICOS.

LOS DEMÁS  MIOROSCOPIOS — PARA

FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O|

MICROPROYECCIÓN.

MICROSCOPIOS, EXCEPTO LOS ÓPTICOS,

DIFRACTÓGRAFOS.

INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN

AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS).

LOS DEMÁS INSTRUMENTOS Y APARATOS DE

NAVEGACIÓN.

ANEXO lil
"PROYECTO SANTA ROSA"

SMC SANTA ROSA LTD. SUCURSAL DEL PERÚ
RELACIÓN DE CONCESIONES MINERAS

1_|coNsuELO 178 [SMC SANTA ROSA LTD. SUCURSAL DEL PERU__ | 11022116X01 | 02025434 120.00| Pacaraos | Huaral | Lima

2 |consuELO 3 [SMC SANTA ROSA LTD. SUCURSAL DEL PERU__ | 11022509x01/| 02025268 13.00|Pacaraos| Huaral | Lima

3 [consueLo 4 |sMC SANTA ROSA LTD. SUCURSAL DEL PERU__ | 11022511X01 [02025269 295.76|Pacaraos| Huaral | Lima

4 |LOURDES 1  |SMC SANTA ROSA LTD. SUCURSAL DEL PERU__ | 11022850X01 Í 02025433 100.00] Pacaraos | Huaral | Lima

s lLourDEs2  [sMC SANTA ROSA LTD. SUCURSAL DEL PERU__ | 11022894X01 / 02025263 22.10] Pacaraos] Huaral | Lima

Nr)
Ny
MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO, y de la otra parte SMC SANTA ROSA LTD. SUCURSAL DEL PERU,
identificada con R.U.C. N* 20549440551, con domicilio en avenida Víctor Andrés Belaunde N?
395, distrito de San Isidro, Lima, debidamente representada por su Apoderado B, el señor
Raul Eduardo Avalo Mendoza, identificado con Documento Nacional de Identidad N*
40856315, según poder inscrito en el Asiento ADO001, rectificado por el Asiento AOOO02 de la
Partida N* 12890885 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N* 073-2014-MEM/DM, publicada en el diario oficial El Peruano con
fecha 20 de febrero de 2014, que aprueba la Lista de Bienes y Servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 28 de febrero de 2014,

ESTAD: EL INVERSIONISTA
